Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-25,27-36 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 17-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment filed 10/04/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV US 2013/0313304 in view of Philipp US 2014/0232316 in further view of Dahlstrom US 5,717,176

Regarding claim 17, Shelton, IV discloses a method of controlling the actuation speed of an end effector (12) of a surgical instrument (10), the method comprising: activating a first switch (280) to send a first signal to a motor (motor 65; par 0075) by applying a first force to the first switch (tactile dome switch 110 as shown in figures 10a,10b; force applied to the trigger compresses a first switch 280 and a second switch 286 to proportionally control the speed based on the force applied; par 0075), the motor rotating a drive shaft (48) at a first radial speed in response to the first signal (initial force applied to the trigger sends a first signal to the motor), and the drive shaft (48) operatively associated with an end effector of a surgical instrument to actuate the end effector (anvil and cartridge 25, 22 move between open and closed positions to clamp and staple; par 0055-0057); Shelton fails to disclose the first switch activating a first speed different than the variable speed activated by the second switch. 
	Philipp teaches a powered surgical instrument including a motor speed control based on sensors 66-76 being activated based on the distance created between magnets moved in relation to sensors when the trigger is depressed (par0119), and further disclosing based on the signals generated by sensors 66 and 70, selectively cause the circuit to transition from a power saving mode to an active mode which energizes the motor 34, based on the signals generated by sensors 68 and 72 generates output signals indicating both the speed and direction. Therefore teaching a first switch/sensor generating a first activated state and at least a second sensor/switch creating a second state controlling the motor.
	Therefore it would have been obvious before the effective filing date to modify the surgical stapler of Shelton with the motor speed control including a first activated state with the variable speed control as disclosed by Shelton as a simple substitution of a control system to control speed within with the surgical instrument to provide greater motor control using multiple sensors (par0008).	 Shelton and Phillip fail to explicitly teach the first switch having an activated state when a force applied to the first switch exceeds a threshold force, and the second switch sends a second varied motor speed after the first switch exceeds a threshold force. 
	However Dahlstrom teaches sequentially operated dome switches, where a first amount of force applied to button 24 depresses the button until switches 26 are activated at a first force and then after an exceeded amount of force greater than what is need to activate the switch 26 by contacting 28, switch 31 contacts 32 effectively creating a second signal by completing a circuit which applies the second force to a second switch at a second radial speed (col.2 lines 21-65). 	Therefore the teaching as disclosed by Dahlstrom along with the variable motor speed created by proportional force as taught by Shelton, with the teaching of Philipp which uses a motor control to have different speeds based on the position of the depression of the trigger as modified by a sequentially operated membrane switch as taught by Dahlstrom, would allow someone having ordinary skill in the art to have a surgical stapling instrument with enhanced motor control including a sequentially operated dome switch which activates a first circuit and then a second circuit based on applied pressure, and further a varied speed by modifying the dome switch as disclosed by Shelton with the sequentially operated switches of Dahlstrom. 
Regarding claim 18 Shelton, IV in view of Philipp in further view of Dahlstrom substantially teaches the method of claim 17, further comprising depressing a button that engages the first switch to activate the first switch and to apply the second force to the first switch (tactile dome switch 110 as shown in figures 10a, 10b; force applied to the trigger compresses a first switch 280 and a second switch 286 to proportionally control the speed based on the force applied; Shelton par 0075).
Regarding claim 19 Shelton, IV in view of Philipp in further view of Dahlstrom substantially teaches the method of claim 17, wherein actuating the end effector includes moving jaw members of the end effector from an open position to a clamped position (anvil and cartridge 25, 22 move between open and closed positions to clamp and staple; Shelton par 0057).
Regarding claim 20 Shelton, IV in view of Philipp in further view of Dahlstrom substantially teaches the method of claim 17, wherein actuating the end effector (12) includes ejecting staples from a jaw member of the end effector (Shelton par 0057; figs 2-6).
Regarding claim 21 Shelton, IV in view of Philipp in further view of Dahlstrom substantially teaches the method of claim 17, wherein actuating the end effector includes advancing a knife (32) through a jaw member of the end effector (Shelton par 0060).
Regarding claim 22 Shelton, IV in view of Philipp in further view of Dahlstrom substantially teaches the method of claim 17, wherein applying the first force to the first switch includes depressing the first switch a first distance and applying the second force includes depressing the first switch a second distance beyond the first distance (tactile dome switch 110 as shown in figures 10a,10b; force applied to the trigger compresses a first switch 280 and a second switch 286 to proportionally control the speed based on the force applied as the distance changes between a first and second distance; Shelton par 0075).

Allowable Subject Matter
Claims 23-23,27-36 are allowed in view of amendment filed 10/04/2021, including the subject matter of previously indicated allowable subject matter of dependent claim 26, the prior art of record alone or in proper combination fails to teach wherein the second switch includes a force resistor, and wherein the method comprises the force resistor measuring the force applied to the second switch by the first switch when the second force is applied to depress the control button, along with all the remaining limitation is the claims.
Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. Applicants arguments that Shelton fails to mention “applying a second force to the first switch such that the first switch applies a second force to a second switch” is unpersuasive because Dalstrom teaches sequentially operated dome switches, where a first amount of force applied to button 24 depresses the button until switches 26 are activated at a first force and then after an exceeded amount of force greater than what is need to activate the switch 26 by contacting 28, switch 31 contacts 32 effectively creating a second signal by completing a circuit which applies the second force to a second switch at a second radial speed. Therefore the teaching as disclosed by Dahlstrom along with the variable motor speed created by proportional force as taught by Shelton, with the teaching of Philipp which uses a motor control to have different speeds based on the position of the depression of the trigger as modified by a sequentially operated membrane switch as taught by Dahlstrom, would allow someone having ordinary skill in the art to have a surgical stapling instrument with enhanced motor control including a sequentially operated dome switch which activates a first circuit and then a second circuit based on applied pressure, and further a varied speed by modifying the dome switch as disclosed by Shelton with the sequentially operated switches of Dahlstrom. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731